DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasu et al. (Pub No.: US 2014/0231153 A1) in view of Takeda (Patent No.: US 10,373,274 B2).
Regarding claim 1 (Currently Amended), Fukasu teaches a loading work assistance system which gives on the basis of information regarding loading work performed on a first transport vehicle located in a construction site (¶ 114)) by a loading vehicle (4, FIG. 1), the loading work assistance system comprising:
 	a loading-progress-degree calculation unit that calculates a degree of progress of the loading work performed on the first transport vehicle located in the construction site by the loading vehicle (Calculate Load Amount S14, S16; FIG. 9);
 	a determination unit that determines whether or not the calculated degree of progress is equal to or more than a degree-of-progress determination threshold value (“…When the current load amount becomes equal to or larger than a threshold value…” ¶ 80); and
 	a transport vehicle starting instruction unit that instructs the transport vehicle standing by to be started in a case where the calculated degree of progress is equal to or more than the degree-of-progress determination threshold value (Decide loading load amount S18 and Start to travel S20, FIG. 9 and ¶ 86). 
 	Fukasu is silent to an instruction to a second transport vehicle standing by and a transport vehicle starting instruction unit that instructs the second transport vehicle standing by to be started.  However, in the same field of endeavor Takeda teaches a management system with two loading vehicles (2, 2C, FIG. 10) and a methodology for defining loading operation for a time period for a first loading vehicle 2C and ending loading operation while starting the loading operating for a second standby loading vehicle 2 (FIG. 11).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the loading operation taught by Fukasu to instruct a second transport vehicle standing by and a transport vehicle starting instruction unit that instructs the second transport vehicle standing by to be started as taught by Takeda to enhance productivity at a work site (col. 1, lines 35-39).  

Regarding claim 2, Fukasu discloses the loading work assistance systemfurther comprising: a transport vehicle information acquisition unit that acquires a maximum load capacity of each of the transport vehicles,
 	wherein the loading-progress-degree calculation unit calculates the degree of progress on the basis of the maximum load capacity (Threshold of load amount ¶ 61). 

Regarding claim 3 (Currently Amended), Fukasu discloses the loading work assistance system, wherein the transport vehicle information acquisition unit further acquires an original load amount of each of transport vehicles, and
 	wherein the loading-progress-degree calculation unit calculates the degree of progress on the basis of the maximum load capacity and the original load amount (¶ 61 and S14, FIG. 9). 

Regarding claim 4, Fukasi discloses the loading work assistance system further comprising: a load calculation unit that calculates a load of a first transport object which is loadable onto the transport vehicle through one loading operation (S12, FIG. 9),
 	wherein the loading-progress-degree calculation unit calculates the degree of progress on the basis of an accumulated value of the load calculated every loading operation (¶¶ 80,86). 

Regarding claim 5 (Currently Amended), Fukasu teaches an information provision method of giving on the basis of information regarding loading work performed on a first transport vehicle located in a construction site by a loading vehicle (4, FIG. 2), the information provision method comprising the steps of:
 	determining whether or not the loading vehicle is in a loading state with respect to a first transport vehicle which is a loading work target (Determines that the objects are loaded onto transporter by loader S12, FIG. 9);
 	calculating a degree of progress of the loading work performed on the first transport vehicle which is a loading work target by the loading vehicle in a case where the loading vehicle is in the loading state (Calculate Load Amount S14, S16; FIG. 9);
 	determining whether or not the calculated degree of progress is equal to or more than a degree-of- progress determination threshold value (“…When the current load amount becomes equal to or larger than a threshold value…” ¶ 80); and
 	instructing the transport vehicle standing by to be started in a case where the calculated degree of progress is equal to or more than the degree-of-progress determination threshold value (Decide loading load amount S18 and Start to travel S20, FIG. 9 and ¶ 86). 
 	Fukasu is silent to an instruction to a second transport vehicle standing by and a transport vehicle starting instruction unit that instructs the second transport vehicle standing by to be started.  However, in the same field of endeavor Takeda teaches a management system with two loading vehicles (2, 2C, FIG. 10) and a methodology for defining loading operation for a time period for a first loading vehicle 2C and ending loading operation while starting the loading operating for a second standby loading vehicle 2 (FIG. 11).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the loading operation taught by Fukasu to instruct a second transport vehicle standing by and a transport vehicle starting instruction unit that instructs the second transport vehicle standing by to be started as taught by Takeda to enhance productivity at a work site (col. 1, lines 35-39).  

Regarding claim 6 (Currently Amended), Fukasu teaches an information provision method of giving on the basis of information regarding loading work performed on a first transport vehicle located in a construction site by a loading vehicle, the information provision method comprising the steps of:
 	receiving designation of the first transport vehicle which is a loading work target (Based on position and distance relative to the loading vehicle ¶ 83);
 	determining whether or not the loading vehicle is in a loading state with respect to the designated first transport vehicle in a case where the designation of the first transport vehicle is received (Based on change of load amount pressure of the objects being loaded ¶ 83);
 	calculating a degree of progress of loading work performed on the first designated transport vehicle by the loading vehicle in a case where the loading vehicle is in the loading state (Calculate Load Amount S14, S16; FIG. 9);
 	determining whether or not the calculated degree of progress is equal to or more than a degree-of- progress determination threshold value (“…When the current load amount becomes equal to or larger than a threshold value…” ¶ 80); and
 	instructing the transport vehicle standing by to be started in a case where the degree of progress is equal to or more than the degree-of-progress determination threshold value (Decide loading load amount S18 and Start to travel S20, FIG. 9 and ¶ 86). 
 	Fukasu is silent to an instruction to a second transport vehicle standing by and a transport vehicle starting instruction unit that instructs the second transport vehicle standing by to be started.  However, in the same field of endeavor Takeda teaches a management system with two loading vehicles (2, 2C, FIG. 10) and a methodology for defining loading operation for a time period for a first loading vehicle 2C and ending loading operation while starting the loading operating for a second standby loading vehicle 2 (FIG. 11).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the loading operation taught by Fukasu to instruct a second transport vehicle standing by and a transport vehicle starting instruction unit that instructs the second transport vehicle standing by to be started as taught by Takeda to enhance productivity  at a work site (col. 1, lines 35-39).  

Regarding claim 7 (Currently Amended), Fukasu discloses the loading work assistance system, further comprising: a load calculation unit that calculates a load of a transport object which is loadable onto the first transport vehicle through one loading operation (¶ 83), wherein the loading-progress-degree calculation unit calculates the degree of progress on the basis of an accumulated value of the load calculated every loading operation (¶¶ 83-85). 

Regarding claim 8 (Currently Amended), Fukasu discloses the loading work assistance system, further comprising: a load calculation unit that calculates a load of a transport object which is loadable onto the first transport vehicle through one loading operation (¶ 83), wherein the loading-progress-degree calculation unit calculates the degree of progress on the basis of an accumulated value of the load calculated every loading operation (¶¶ 83-85).

Regarding claims 9 - 11 (new), Takeda teaches the information provision method wherein the degree-of-progress determination threshold value is a value corresponding to an intermediate stage of the loading work (Based on loading operation end time Te1 for Dump Truck 2C SC3 and define loading operation start time Ts1 for Dump truck 2 SA1, FIG. 11).
 	It would have been obvious to modify Fukasu to wherein the degree-of-progress determination threshold value is a value corresponding to an intermediate stage of the loading work as taught by Takeda to enhance productivity at a work site (col. 1, lines 35-39).  
Response to Arguments
Applicant’s arguments with respect to claims 1 - 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J LEE/Primary Examiner, Art Unit 3663